Exhibit 12 Calculation of Ratio of Earnings to Fixed Charges Archer Daniels Midland Company Expressed in Thousands Six months Quarter Fiscal Years Ended ended ended 30-Jun 31-Dec 31-Mar Earnings Earnings Before Income Taxes $ Less:Equity in Earnings of Unconsolidated Affiliates, Net of Dividends ) Less:Capitalized Interest Included in Interest Below ) Less:Noncontrolling Interest ) Total Earnings Fixed Charges Interest Expenses: Consolidated Interest Expense Capitalized Interest Total Interest Expense Amortization of Debt Discount(1) One Third of Rental Expenses Total Fixed Charges Earnings Available for Fixed Charges $ Ratio of Earnings to Fixed Charges (1) Effective fiscal 2012, the Company reclassified amortization of debt discount to interest expense.
